—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 24, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The record supports the trial court’s express and implied findings that the prosecutor provided race-neutral, nonpretextual reasons for the discharge of six African-American prospective jurors (see, People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103). We perceive no basis for disturbing the trial court’s evaluation of the prosecutor’s explanations for the peremptory challenges (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). Such evaluations are entitled to considerable deference, particularly where matters of demeanor are involved. Defendant, as the party objecting to the peremptory strikes, failed to carry his burden of proving the pretextual nature of the challenges (People v Payne, 88 NY2d 172, 181; People v Bryant, 247 AD2d 229). Concur — Milonas, J. P., Rosenberger, Nardelli and Wallach, JJ.